Order entered November 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00780-CV

                         NYLONDAJAZZ SHARNESE, Appellant

                                              V.

       ULTIMA REAL ESTATE, INC., A TEXAS COMPANY, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-00174-2014

                                          ORDER
       Before the Court is appellant’s November 12, 2015 motion to order the court reporter to

file the reporter’s record. On November 17, 2015, we granted the court reporter’s motion for an

extension of time to December 14, 2015 to file the reporter’s record. Accordingly, we DENY

appellant’s motion as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE